SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MINUTES OF THE ANNUAL AND EXTRAORDINARY GENERAL MEETINGS OF THE PETRÓLEO BRASILEIRO S.A.-PETROBRAS, HELD ON APRIL, 29th 2015 (Drawn up in summary form, pursuant to the first paragraph of Article 130 of Law 6,404 of December 15th 1976) OPEN COMPANY CNP J n o 33 . . / - 01 N I R E n o 3 3 2 I. DATE, TIME AND LOCAL : Assemblies held on April, 29 th 2015 at 3 pm, at the Company’s headquarters located at Avenida Repú b li c a d o Chi le n o 65 , Cen tr o , Ri o d e J anei r o , RJ . II. ATTENDANCE, QUORUM AND CALL : Present were shareholders representing a percentage corresponding to 77.97% of the common shares comprising the share capital, as evidenced by the records and signatures in the Shareholders Attendance, communicated and summoned through a notice published in the editions of 27, 30 and 31 of March 2015 and advertisements published in the editions of 30 and 31 of March and 1 of April 2015, in the Official Gazette of the State of Rio de Janeiro and Valor Econômico. The Meetings were chaired by the shareholder Francisco Augusto da Costa e Silva , designated by the Act of the Company's Chairman, Aldemir Bendine, based on Article 42 of Petrobras' Bylaws. Present was Ms Maria Teresa Pereira Lima, Attorney of the National Treasury, accredited through Ordinance / PGFN No. 755 of September 19 th of 2013, and published in the DOU (Official Journal) of September 20 th , 2013. Also present, pursuant to the provisions of paragraph 1 of Article 134 of Law 6,404 of December 15th 1976, Law of Corporations, Messrs Alexandre Vinicius Ribeiro de Figueiredo , Carlos Alberto de Souza and Marcos Donizete Panassol , representatives of PricewaterhouseCoopers Auditores Independentes, the Directors Ivan de Souza Monteiro and João Adalberto Elek Junior and Mr. Antonio Sergio Oliveira Santana, the latter responding by affections endeavors the Director José Eduardo de Barros Dutra. Also attending, Messrs Paulo José dos Reis Souza, Reginaldo Ferreira Alexandre, Walter Luis Bernardes Albertoni and César Acosta Rech , members of the Audit Committee of the Company, pursuant to the provisions of Article 164 of the Act . III. BOARD : ● P r e s iden t: F r anc i sc o Augus t o d a Cos ta e S il va ● Union Rep r e s en t ative : M ar ia Te r es a Pe r e ira L ima ● Se cr etary : Joã o G o nça l ve s G ab ri el P
